, Case 1:20-cv-00408-WES-LDA Document1 Filed 09/14/20 Page 1 of 15 PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

TefKje, EO Kernire

 

. ae ALI
COIIT eS, Tei UV i

fi if _ £4 Fe ofVLP?
LIS VOR ETP PORES

 

(Write the full name of each plaintiff who is filing
this complaint. Ifthe names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list tof names. )

SPOS hook’ Ls lov0
tec hip Te inch
Ae Che ee LES AL?
ConeGressaa[ Eurct LASfELL
(Write the full name of each defendant who is
being sued. Ifthe names of all the defendants
cannot fit in the space above, please write “see

attached” in the space and attach an additional |

page with the full list of names.)

 

 

Complaint for a Civil Case

Case No,
(to be filled in by the Clerk's Office)

 

Jury Trial: O) Yes OU No
(check one)
Case 1:20-cv-00408-WES-LDA Document1 Filed 09/14/20 Page 2 of 15 PagelD.#: 2

‘TY. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages.

Fai~ ano foref electers- Mo Fo lo7 wer pale te,
Kool time excess to ll le0ef Baath C@WwaseS, Ay

Mi fembin Revue? Te be Ctbrad by cauvessers- Sock
LV arduce bhck geecs Te patews. #lt Lolle! Le |

Le wifhres an swoiieteed Me Phurk [ele Lolth
CHlfe tat! >

Certification and Closmg

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by anonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A. For Parties Without an Attorney

Lagree to provide the Clerk’s Office with any changes to my address where case-"
related papers may be served, I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Da
Date of signing: Ves bi 20 L2 ©

Signature of Plaintiff LAA. ale.

Printed Name of Plaintiff / vee .

B. For Attorneys

Date of signing: , 20
Case 1:20-cv-00408-WES-LDA Document1 Filed 09/14/20 Page 3 of 15 PagelD #: 3

' . Defendant No. 8

Name

Job or Title

Gf known) -
Street Address
City and County

 

 

 

 

Statement of Claim - Continuation

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought, State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff's rights, including the dates and places
of that involvement or conduct, If more than one claim is asserted, number each claim

and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.

be A. Beoloca | lnwicla te Kor lone 0g

EZ jm? Pz CWE a FI fd =
WA 7... fat. £. Dotiect Lest Is

We Ga fe. at L$ bpade- LS faa’ 7S
hha. PW. Do We Oo Gong. Wa
Viste. hall: fpAL BLL Veok. WHE.
We Pale (if0~ ALO 7a! LL2;

(KLE... pet PELIS fa Wi Miho spPatiany
ol tite... [Ve PIC OCiftiz QWIC
VLA Vez (TB LA LL ACCSS~ |

Lo Lie C  t/ST 2 LLB LES...

 

 

 

 
Case 1:20-cv-00408-WES-LDA Document1 Filed 09/14/20 Page 4 of 15 PagelD #: 4

b. If the defendant is a corporation

 

 

 

 

The defendant, (name) , is
incorporated under the laws of the State of (name)

__ , and has its principal place of
business in the State of (name) — . Oris

incorporated under the laws of (foreign nation)
, and has its principal place of

pete

 

business in (name)

 

(If more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

3, The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant
owes or the amount at stake—is more than $75,000, not counting interest
and costs of court, because (explain):

Foun) of CRLLBT INF F228
Town oF VL /. 000-06
Cite, af FRO DEMAL JO. 006,60

 

 

TL. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiffs rights, including the dates and places
of that involvement or conduct, If more than one claim is asserted, number each claim.
and write a short and plain statement of each claim im a separate paragraph. Attach
additional pages if needed. .

Bae eyna fie — Removen( gf ora Fake
Aphesl= :
futiistal -— Rerovel @? OV ELS:

| tet ewan ~ fahusotl VE. Vater. toc tealiarls

 

 

 

 

 

 
- Case 1:20-cv-00408-WES-LDA ‘Document 1 Filed 09/14/20 Page 5 of 15 PagelD #: 5

‘ What is the basis for federal court jurisdiction? (check all that apply)

y Federal question Q Dressy of citizenship

Fill out the paragraphs in-this section that apply to this case.

A. | Tf the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United
States Constitution that are at issue in this case.

Eo ih

Oe, lloten: elect YAS For Foden \ We :

 

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

‘lL,

The Plaintiffs)

a.

Lf the plaintiff is an individual

_, o, oD,
The plaintiff, (name) Jet Feb, t LEM i2L, is a citizen of
the State of (name) Kbodo 7 C/Awp.

Lf the plaintiff is a corporation

nm

The plaintiff, (name) , is incorporated
under the laws of the State of (name) — ,
and has its principal place of business in the State of (name)

 

 

 

(f more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff)

The Defendant(s)

a.

If the defendant is an individual

 

 

 

The defendant, (name) , is a citizen of
the State of (name) . Oris acitizen of
(foreign nation)

 

 
Case 1:20-cv-00408-WES-LDA Document1 Filed 09/14/20 Page 6 of 15 PagelD #: 6

{

_ The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach

 

 

 

 

 

additional pages if needed.
Name Je Efe. EMILE Le mike foe Ce MARES
Street Address .  /& tte FE A
City and County Peo! entire F2.
State and Zip Code 2g0S
Telephone Number 4g f- G/G -4AS Gp,
E-mail Address

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,

whether the defendant is an individual, a government agency, an organization, or
a corporation, For an individual defendant, include the person’s job or title (af
known). Attach additional pages ifneeded.

Defendant No. 1

 

 

 

Name City of LrovichWico.
Job or Title ‘

(if known)

Street Address BE Derrafe ST.

- CityandComty  Frwitnce RI.
State and Zip Code

 

Telephone Number

' E-mail Address
(if known)

 

 

Defendant No. 2
af - vf co 7
Name Cte of WIE cr ‘f LHe) ME Co
Job or Title :

 

Gifknown) — ;

Street Address FOCO C e th Ck
aD 7) -

City and County / Var tl wi L010E Ll’ C..

 
_ Case 1:20-cv-00408-WES-LDA Document1 Filed 09/14/20 Page 7 of 15 PagelD #: 7

State and Zip Code
Telephone Number

E-mail Address
Gf known)

 

 

 

Defendant No. 3
Name La wi GF  Cumper/anp
Job or Title
Gfknown)
Street Address Ye Va, 4. LD
City and County OU I BT GSI LD .
State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

 

Defendant No. 4 , —
Name ets of Cen ra / Fe, Ms .
Job or Title
(if known)
Street Address Sf d Lb: KG AL CF 3
City and County ACE! Fa L& LT
State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

 

IL Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two ..
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. Ina diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.

 
_ Case 1:20-cv-00408-WES-LDA Document 1 Filed 09/14/20 Page 8 of 15 PagelD #: 8

State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

Defendant No. 3 A _ .
Name fea Y, chet Cf ; ZL Aly.
Job or Title

Gfknown)

Street Address a7 fk Ge vel: hi U

City and County fawtife, KE,

State and Zip Code

Telephone Number

E-mail Address
(if known)

 

 

 

 

Defendant No. 4 a
Name EAs fe OV / é LOX)
Job or Title
(if known)
Street Address / Y. S Bit OM 4h
City and County EA LIMUIDEN EZ
State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

 

 

OL Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two ..
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. Ina diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.

 

 

 
Case 1:20-cv-00408-WES-LDA Document 1 Filed 09/14/20 Page 9 of 15 PagelD #: 9

State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

Defendant No. 3 4 ry _ pf yy.
Mame Lntleticto Torn, Lbill
Job or Title oe
(ifknown)
Street Address P8 S Li v ant A
City and County LBA LA C19 LL kK .
State and Zip Code “

 

 

 

 

Telephone Number

E-mail Address
(if known)

 

 

Defendant No. 4
Name BLS. fy / / yuh o A
Job or Title
(if known)
Street Address / Q CB Ar A VA
City andComty Are KZ.
State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

 

 

 

 

i. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two ..
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. 3 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. Ina diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.

 

 

 
‘Case 1:20-cv-00408-WES-LDA Document 1 Filed 09/14/20: Page 10 of 15 PagelD #: 10

State and Zip Code
Telephone Number

E-mail Address
Gf known)

 

 

 

Defendant No. 3 __
Name Lot rw fow/f - Hy UU
Job or Title
(if known) .
Street Address Shy fel ‘Gd yy SF
City andComty = Aeeery —_ fe
State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

 

Defendant No. 4 . oo, _
Name Lh fel fo Hn ff

Job or Title
(if known) ; a
Street Address 3 S7 EE Jefe fv Kd.
City and County Mh, bh) fo  K&

State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

 

IL Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two ..
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. Ina diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff,
‘Case 1:20-cv-00408-WES-LDA Document 1 Filed 09/14/20. Page 11 of 15 PageID #: 11

State and Zip Code
Telephone Number

E-mail Address
Gf known)

 

 

 

Defendant No. 3
Name Ls fp 1F70 A A
Job or Title
Gfknown) | ,
Street Address Z? OO EA JE): A. YA / kif.
CityandComty Fe As mid?) KT.
State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

 

 

 

Defendant No. 4 , )
Name Cte it Me “pol 7
Job or Title “
(if known)
Street Address 43 Lie ool yh 6
City and County Me Cul, if LK. L.
State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

 

~L Basis for Furisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two ..
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. Ina diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.
Case 1:20-cv-00408-WES-LDA Document 1 Filed 09/14/20. Page 12 of 15 PageID #: 12

State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

Defendant No. 3 , \

Name Five rton ert, lf yg

Job or Title
Gfknown)
Street Address ; .
City and County SY% A ch (AA Ld.
State and Zip Code P/ Verfow ’ ICEL.
Telephone Number

B-mail Address
(if known)

 

 

 

 

 

 

Defendant No. 4

Name Lu ad Ne O07 pion

Job or Title
(if known)
Street Address Oo CA SUSE BMES

City and County K é ae La Gop re Ce LoL

State and Zip Code

 

 

 

Telephone Number

E-mail Address
(if known)

 

 

IT Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two ..
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. Ina diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.

 
‘Case 1:20-cv-00408-WES-LDA Document 1 Filed 09/14/20. Page 13 of 15 PagelD #: 13

State and Zip Code
Telephone Number

E-mail Address
Gf known)

 

 

 

Defendant No. 3

Name Tor RETO ort

Job or Title
Gfkmown) |
Street Address 93 VLA asthe Aus
City and County DHT SE fe

State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

 

Defendant No. 4 |
Name ope a Pick. Sofewl

Job or Title
(if known)
ae -—
Street Address LYS VS Ke fer §T-
. a A r as “
City and County LIVI KL.
State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

 

 

IL Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two ..
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. Ina diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.

 
Case 1:20-cv-00408-WES-LDA Document 1. Filed 09/14/20. Page 14 of 15 PagelID #: 14

State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

Defendant No. 3 .
Name Werth Sarto ticll Toun Sah
Job or Title
Gflmown) —
Street Address  Voirth VLE Kv SA.
CityandComty §— Ath SmPh field KT
State and Zip Code
Telephone Number

E-mail Address
(if known)

 

 

 

 

 

Defendant No. 4
Name lity of Yoon GC Lod.
Job or Title
(if known) /
Street Address L, Li fo), 0 pd Cf :
City and County MGun Cok ke ft
State and Zip Code
Telephone Number

E-mail Address
Gf known)

 

 

 

 

 

 

. oO Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two ..
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case, Ina diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.

 
.Case 1:20-cv-00408-WES-LDA Document1 Filed 09/14/20, Page 15 of 15 PagelD #: 15

State and Zip Code
Telephone Number

E-mail Address
Gif known)

 

 

 

Defendant No. 3 .
Name A WCBS Lo. f- 44 4
Job or Title
Gf known) .
Street Address [00 0/0 ky LS Bel,
City and County AMLGLYS SI.
State and Zip Code IOBGPE5
Telephone Number

E-mail Address
(if known)

 

 

 

Defendant No. 4
Name Cm ttre A. [gen Lil!
Job or Title
(if known)
Street Address é XY AG ric ff. Lz .
City and County Sa bb re, db LE
State and Zip Code

 

 

 

Telephone Number

E-mail Address
Gf known)

 

- OL Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two ..
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. In a diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.

 
